DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 03-17-2022: claim(s) 1, 12, 23, is/are amended; claim(s) 11, 22, 24; consequently, claim(s) 1-10, 12-21, 23, and 25-28 is/are pending. This application has PRO of 62/641,537, 03-12-2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.




35 USC § 101 (Patentability) Analysis
Claim(s) 1, 12, and 23, and dependent claim(s) 2-10, 12-21, and 25-28, are directed to a technical solution to a technical problem associated with detecting and arresting distribution drift by retraining a machine learning model that has demonstrated a deterioration in is classification performance, as depicted in Applicant specification, ¶27-29, 40-47, 68 by employing population distribution tracking mechanisms associated with metrics such as Jeffrey Divergence1, used in said detection.
Thus, based on the aforementioned analysis, claim(s) 1-10, 12-21, 23, and 25-28 is/are patent eligible.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-10, 12-21, 23, and 25-28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature (NPL), Krawczyk in view of Erlandson (US 2019/0147357) and further in view of Cook (US 10,896,756).
Regarding claim(s) 1, 12, Krawczyk discloses: A computer implemented system for monitoring and improving a performance of one or more machine learning models, the system including, A computer-implemented method for monitoring and improving a performance of a machine learning model, the method comprising [Page 133-134: storing data in “memory”, memory capable of storing instructions for carrying out method and system steps to meet the “computational demands [as employed by a computer/machine]” for implementing a model training and development, including monitoring of the model’s performance, detection of, arrest and rebuilding of a machine learning model]: 

at least one memory storage device storing one or more model data sets representative of a machine learning model (i.e., wherein hardware components of model performance monitor system, MPM, include memory employed by a computer processor as depicted infra in [c]); [Page 133-134: storing data in “memory” to meet the “computational demands [as employed by a computer/machine]” exerted by “learning algorithms” such as “Naïve Bayes” or “neural networks” and an page 141, “additional buffer[s]”, members of a plurality of memory buffers for storing incoming examples and machine learning model data for use in prediction of unlabeled incoming data]



at least one training engine configured to train the machine learning model (i.e., an engine configured to use a system, a model performance monitor, also known as MPM, including hardware such as including supra in [a], wherein training is associated with learning and apportioning weights associated with a data distribution associated with learned features/attributes of a supervised learning phase of an unsupervised learning process, consistent with Applicant specification, ¶¶41, 44, 51); [Page 134: training, including “learning from initially labeled examples” [said “initial[]“ learning corresponding to a supervised learning phase] – said initial learning by “[a]n initial classifier is learned from a limited number of labeled training examples and then processes [an] upcoming stream of examples without any access to their labels” – notably as detailed on page 147, machine learning includes the use of “neural network training” which comprises “using initial random weights” or in other words, each training of a machine learning model, including a neural network, entails a seeding of an initial model or classifier of the network with initial random weights – this seeding process referred to as “learning” or “training” with said weights] and






at least one computer processor configured to, when executing a set of machine-readable instructions [Page 133-134: storing data in “memory” to meet the “computational demands [as employed by a computer/machine]”]: 
receive or store the one or more model data sets representative of the machine learning model, wherein the machine learning model has being trained with a first set of training data (i.e., wherein a first set of training data corresponds to a limited number of training examples used by an initial classifier to learn from said examples, a classifier corresponding to a model, which may be stored in a memory buffer); [Page 134: wherein an “initial classifier” “learn[s] from initially labeled examples”, said classifier stored in, as depicted on page 141, “additional buffer[s]”, members of a plurality of memory buffers for storing incoming examples and machine learning model data for use in prediction of unlabeled incoming data]

process the one or more performance data sets to determine one or more values representing a performance of the machine learning model (i.e., determining metrics, including generation of Kolmogorov-Smirnov statistics, and/or classifier errors, associated with precision of a current model when comparing the model with observed data, wherein determining metrics also corresponds to generating one or more performance metrics associated with “precision” or “recall”, associated with reducing false alarms associated with drift detection, and arresting said errors consistent with Applicant specification, ¶¶71-72); [Pages 136-137: as depicted on page 137, employing “[t]wo sample Kolmogorov-Smirnov test”, a “non-parametric” statistical test that generates statistics that aid in detecting an initial “warning” about detection of a concept drift, directed to “[u]nsupervised detection of virtual concept drift”, and based on monitoring stability to prevent “false alarms”, monitoring “performance” by evaluating a “number of true positive drift detections”, a “number of false alarms”, and a “drift detection delay”. 
A determination is made about whether or not to retrain is, as elucidated on page 136, associated with analyses regarding whether or not “classifier error is increasing with the number of training examples”, and if so, confirming that concept drift indeed exists, and that “the current [machine learning] model should be rebuilt [retrained]”; alternatively, if detection analysis reveals that “the error falls below the warning threshold, this warning is treated as a false alarm [the machine learning model is not retrained]”]

Regarding [e], Krawczyk discloses analyze the first set of training data, based on one or more performance parameters for the machine learning model, to generate one or more performance data sets, wherein the one or more performance parameters comprises a population stability value configured to assess a stability of one or more output data sets of the machine learning model (i.e., analysis or comparison of observed data with a reference distribution associated with training data, wherein “to generate” corresponds to intended use, capable of generating performance data, wherein analysis is associated with comparison to a threshold, consistent with Applicant specification, ¶65 – associated with drift detection and confirmation, and wherein the model is capable of generating performance metrics including classifier errors, and/or Kolmogorov-Smirnov statistics, and/or number of false alarms, etcetera); [Page 138, FIG 2: “evaluating the maximum performance deterioration and restoration time” and as depicted on page 136, capable of generating, metrics associated with “number of false alarms”, “number of true positive drift detections”, and “drift detection delay”, to ascertain and arrest drift detection, aiming to “reduce the maximum performance deterioration and to minimize so called restoration time”, as depicted on page 136, associated with analyses regarding whether or not “classifier error is increasing with the number of training examples”, and if so, confirming that concept drift indeed exists, and that “the current [machine learning] model should be rebuilt [retrained]”; alternatively, if detection analysis reveals that “the error falls below the warning threshold, this warning is treated as a false alarm [the machine learning model is not retrained]”  ]

Krawczyk does not explicitly disclose, as disclosed by Erlandson:
analyze the first set of training data, based on one or more performance parameters for the machine learning model, to generate one or more performance data sets, wherein the one or more performance parameters comprises a population stability index value configured to assess a stability of one or more output data sets of the machine learning model (i.e., wherein the value is an index, an index corresponding to a population stability metric that may be constructed using a Kullback-Leibler measure such as J-divergence2, consistent with Applicant specification, at least ¶69); [¶¶35-36: analyzing by “determining the deviation between two distributions, including by way of non-limiting example[s], a Kullback-Leibler divergence mechanism”, comparing the joint distribution of data used to train a machine learning model, training data, and operational data, “OID”] and

display, at a display device, the one or more values representing the performance of the machine learning model, including displaying the population stability index value at the the display device in response to user input (i.e., displaying, in a user interface, a real-time graph depicting the deviation of training data, used in training a machine learning model, from operational data, “OID”); [¶¶35-36: analyzing by “determining the deviation between two distributions, including by way of non-limiting example[s], a Kullback-Leibler divergence mechanism”, comparing the joint distribution of data used to train a machine learning model, training data, and operational data, “OID”, displaying a “real-time graph” in response to a “predetermined criterion” such as a “threshold”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Krawczyk, to include mechanism(s), [e]-[f], as taught by Erlandson. One of ordinary skill would have been so motivated to include said mechanism(s) to monitor production data, comparing production data with a machine learning model, and triggering an alert and retraining when a predetermined threshold has been breached. [¶¶35-36]


Regarding [e]-[f], Krawczyk- Erlandson do not explicitly disclose, as disclosed by Cook an index value (i.e., wherein the value is an index, an index corresponding to a population stability metric that may be constructed using a Kullback-Leibler measure such as J-divergence3, consistent with Applicant specification, at least ¶69); [19:1-26]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Krawczyk- Erlandson, to include mechanism(s), [e]-[f], as taught by Cook. One of ordinary skill would have been so motivated to include said mechanism(s) to employ a stable Kullback-Liebler distance metric for necessary index alignments associated with detecting changes over time. [1:23-29, 19:1-26, 24:25-28]









Regarding claim(s) 2, 13, 25, Krawczyk-Erlandson-Cook, as a combination discloses: The system of claim 1, The method of claim 12, The system of claim 23. Krawczyk discloses: wherein the computer processor is configured to
select a second set of training data based on the one or more performance data sets (i.e., gather data for model retraining); [As depicted in FIG 5, “gathering data for model retraining”, second set of data corresponding to data being gathered, data associated with a current distribution, which, as depicted on page 136, is associated with analyses regarding whether or not “classifier error is increasing with the number of training examples”, and if so, confirming that concept drift indeed exists, and that “the current [machine learning] model should be rebuilt [retrained]”; alternatively, if detection analysis reveals that “the error falls below the warning threshold, this warning is treated as a false alarm [the machine learning model is not retrained]” ] and

re-train the machine learning model using the second set of training data (i.e., retrain a current model based on gathered data associated with a determination that a warning level alarm signal). [FIG 5, Page 136; “gathering data for model retraining”]





Regarding claim(s) 3, 14, Krawczyk-Erlandson-Cook, as a combination discloses: The system of claim 2, The method of claim 12. Krawczyk discloses: wherein the computer processor is configured to analyze one or more output data sets of the machine learning model to generate the one or more performance data sets (i.e., analyses of a performance of a model when compared to new data, performance metrics including classifier error). [Page 136: see analyses of classifier error and supra as elucidated in current Office Action’s treatment of claim(s) 1, 12 which detail how a decision is made regarding whether or not to rebuild or update a machine learning model – also known as retraining. Summarizing, if classifier error continues to grow with new observations or training examples that correspond to “output data”, a decision is made to gather data and retrain or update (that is, rebuild) a current machine learning model]Regarding claim(s) 4, 15, Krawczyk-Erlandson-Cook, as a combination discloses: The system of claim 2, The method of claim 14. Krawczyk discloses: wherein the computer processor is configured to adjust one or more weights or one or more filters of the machine learning model based on the second set of training data (i.e., wherein re-training includes adjusting weights of a neural network’s layers).  [Page 147, machine learning includes the use of “neural network training” which comprises “using initial random weights” or in other words, each training of a machine learning model, including a neural network, entails a seeding of an initial model or classifier of the network with initial random weights – this seeding process referred to as “learning” or “training” with said weights – re-training represents updated learning which is still a training exercise, an adjustment of weights of a neural network’s hidden layers]Regarding claim(s) 5, 16, Krawczyk-Erlandson-Cook, as a combination discloses: The system of claim 4, The method of claim 15. Krawczyk discloses: wherein the computer processor is configured to store the adjusted one or more weights or one or more filters of the machine learning model (i.e., wherein re-training includes adjusting weights and storing the model, once the new model is re-learned or trained replaces the current machine learning model, storing classifiers being synonymous with storing of models). [Page 136: once concept drift has been confirmed, “the current classifier is discarded and a new one is learned from the recently labeled examples [which are] stored”, since, as depicted on page 144, all trained classifiers are “stored in a buffer”, an imperative process “used not only to make predictions, but also to detect [future] concept drifts”]








Regarding claim(s) 6, 17, Krawczyk-Erlandson-Cook, as a combination discloses: The system of 1, The method of 12. Krawczyk discloses: wherein the one or more performance parameters comprises at least one of: 
a regression feature; and 
a classification feature of the machine learning model (i.e., wherein performance parameters are associated with analysis or monitoring of feature space changes facilitating fast updating of a learning model and yet gradual recovery to ensure that “decision rules” associated with classification performed by a classifier – do not lose relevance, consistent with Applicant specification, ¶47 which depicts an “age” related feature and its association with “deteriorating performance” in association with classification of “medical image”). [Page 137: “evaluating predictive ability [associated with a classifier and hence a classification]”, “consider[ing] … evolving data characteristics and classifier reaction to changes” to ensure that when “new classes may appear, feature space changes” and related “decision rules”, by confirming changes such as a “split point” associated with “identifying a change in the average value [of a feature - such as an average age] in order to ensure that said decision rules, as applies to classification, do not lose relevance]




Regarding claim(s) 7, 18, Krawczyk-Erlandson-Cook, as a combination discloses: The system of claim 1, The method of claim 12. Krawczyk discloses: wherein the computer processor is configured to process the first set of training data to determine at least one of: 
model development data; and 
scoring data (i.e., performing feature selection by employing a kernel function, generating a bound score, scoring data for each example). [Page 148: “generat[ing] a bound score for each example” associated with feature selection comprised of employment of a kernel function]Regarding claim(s) 8, 19, Krawczyk-Erlandson-Cook, as a combination discloses: The system of claim 1, The method of claim 12. Krawczyk discloses: wherein the first set of training data comprises labeled data (i.e., wherein supervised learning is employed – training or learning based on labeled data to predict labels for future data examples). [Page 134: training, including “learning from initially labeled examples” [said “initial[]“ learning corresponding to a supervised learning phase] – said initial learning by “[a]n initial classifier is learned from a limited number of labeled training examples and then processes [an] upcoming stream of examples without any access to their labels”]


Regarding claim(s) 9, 20, Krawczyk-Erlandson-Cook, as a combination discloses: The system of claim 7, The method of claim 18. Krawczyk discloses: wherein the performance data sets comprise features of the first set of training data (i.e., performing feature selection by employing a kernel function). [Page 148: employing “a local kernel-density approach” based on “local nearest neighbors in a kernel feature space”]
Regarding claim(s) 10, 21, Krawczyk-Erlandson-Cook, as a combination discloses: The system of claim 7, The method of claim 18. Krawczyk discloses: wherein the computer processor is configured to select a second set of training data based on the model development data or scoring data (i.e., gathering a second set of data based on determination of concept drift, a first set of data being an initial training of a classifier, associated with “bound” scored example). [As depicted in FIG 5, “gathering data for model retraining”, second set of data corresponding to data being gathered, data associated with a current distribution, associated with example that have been scored in association with feature selection comprised of employment of a kernel function, as depicted on Page 148]





Regarding claim(s) 23, Krawczyk discloses: A computer implemented system for determining an output based on a set of input using a machine learning model, the system including (i.e., determining or generating metrics for comparing observed or output based on “input data”, data such as image or financial data, consistent with Applicant specification, ¶83) [Page 133-134: storing data in “memory” to meet the “computational demands [as employed by a computer/machine]”]: 
at least one memory storage device storing one or more model data sets representative of a machine learning model (i.e., wherein a first set of training data corresponds to a limited number of training examples used by an initial classifier to learn from said examples, a classifier corresponding to a model, which may be stored in a memory buffer); [Page 134: wherein an “initial classifier” “learn[s] from initially labeled examples”, said classifier stored in, as depicted on page 141, “additional buffer[s]”, members of a plurality of memory buffers for storing incoming examples and machine learning model data for use in prediction of unlabeled incoming data] and 

at least one computer processor configured to, when executing a set of machine-readable instructions, execute the one or more model data sets representative of the machine learning model to generate an output based on a set of input data (i.e., analysis or comparison of observed data corresponding to input data with a reference distribution associated with training data, wherein “to generate” corresponds to intended use, capable of generating performance data, wherein analysis is associated with comparison to a threshold, consistent with Applicant specification, ¶65 – associated with drift detection and confirmation, and wherein the model is capable of generating performance metrics including classifier errors, and/or Kolmogorov-Smirnov statistics, and/or number of false alarms, etcetera), [Page 138, FIG 2: “evaluating the maximum performance deterioration and restoration time” and as depicted on page 136, capable of generating, as disclosed infra in [e], metrics associated with “number of false alarms”, “number of true positive drift detections”, and “drift detection delay”, to ascertain and arrest drift detection, aiming to “reduce the maximum performance deterioration and to minimize so called restoration time”, as depicted on page 136, associated with analyses regarding whether or not “classifier error is increasing with the number of training examples”, and if so, confirming that concept drift indeed exists, and that “the current [machine learning] model should be rebuilt [retrained]”; alternatively, if detection analysis reveals that “the error falls below the warning threshold, this warning is treated as a false alarm [the machine learning model is not retrained]”  ]
 
wherein the machine learning model has being trained with a first set of training data, and wherein the processor is configured to: 

process the one or more performance data sets to determine one or more values representing a performance of the machine learning model (i.e., determining metrics, including generation of Kolmogorov-Smirnov statistics, and/or classifier errors, associated with precision of a current model when comparing the model with observed data, wherein determining metrics also corresponds to generating one or more performance metrics associated with “precision” or “recall”, associated with reducing false alarms associated with drift detection, and arresting said errors consistent with Applicant specification, ¶¶71-72); [Pages 136-137: as depicted on page 137, employing “[t]wo sample Kolmogorov-Smirnov test”, a “non-parametric” statistical test that generates statistics that aid in detecting an initial “warning” about detection of a concept drift, directed to “[u]nsupervised detection of virtual concept drift”, and based on monitoring stability to prevent “false alarms”, monitoring “performance” by evaluating a “number of true positive drift detections”, a “number of false alarms”, and a “drift detection delay”. 
A determination is made about whether or not to retrain is, as elucidated on page 136, associated with analyses regarding whether or not “classifier error is increasing with the number of training examples”, and if so, confirming that concept drift indeed exists, and that “the current [machine learning] model should be rebuilt [retrained]”; alternatively, if detection analysis reveals that “the error falls below the warning threshold, this warning is treated as a false alarm [the machine learning model is not retrained]”]

Regarding [d], Krawczyk discloses analyze the first set of training data, based on one or more performance parameters for the machine learning model, to generate one or more performance data sets, wherein the one or more performance parameters comprises a population stability value configured to assess a stability of one or more output data sets of the machine learning model (i.e., analysis or comparison of observed data with a reference distribution associated with training data, wherein “to generate” corresponds to intended use, capable of generating performance data, wherein analysis is associated with comparison to a threshold, consistent with Applicant specification, ¶65 – associated with drift detection and confirmation, and wherein the model is capable of generating performance metrics including classifier errors, and/or Kolmogorov-Smirnov statistics, and/or number of false alarms, etcetera); [Page 138, FIG 2: “evaluating the maximum performance deterioration and restoration time” and as depicted on page 136, capable of generating, metrics associated with “number of false alarms”, “number of true positive drift detections”, and “drift detection delay”, to ascertain and arrest drift detection, aiming to “reduce the maximum performance deterioration and to minimize so called restoration time”, as depicted on page 136, associated with analyses regarding whether or not “classifier error is increasing with the number of training examples”, and if so, confirming that concept drift indeed exists, and that “the current [machine learning] model should be rebuilt [retrained]”; alternatively, if detection analysis reveals that “the error falls below the warning threshold, this warning is treated as a false alarm [the machine learning model is not retrained]”  ]


Krawczyk does not explicitly disclose, as disclosed by Erlandson:
 analyze the first set of training data, based on one or more performance parameters for the machine learning model, to generate one or more performace data sets, wherein the one or more performance parameters comprises a population stability index value configured to assess a stability of one or more output data sets of the machine learning model (i.e., wherein the value is an index, an index corresponding to a population stability metric that may be constructed using a Kullback-Leibler measure such as J-divergence4, consistent with Applicant specification, at least ¶69); [¶¶35-36: analyzing by “determining the deviation between two distributions, including by way of non-limiting example[s], a Kullback-Leibler divergence mechanism”, comparing the joint distribution of data used to train a machine learning model, training data, and operational data, “OID”]
display, at a display device, the one or more values representing the performance of the machine learning model , including displaying the population stability index value at the the display device in response to user input (i.e., displaying, in a user interface, a real-time graph depicting the deviation of training data, used in training a machine learning model, from operational data, “OID”); [¶¶35-36: analyzing by “determining the deviation between two distributions, including by way of non-limiting example[s], a Kullback-Leibler divergence mechanism”, comparing the joint distribution of data used to train a machine learning model, training data, and operational data, “OID”, displaying a “real-time graph” in response to a “predetermined criterion” such as a “threshold”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Krawczyk, to include mechanism(s), [d]-[e], as taught by Erlandson. One of ordinary skill would have been so motivated to include said mechanism(s) to monitor production data, comparing production data with a machine learning model, and triggering an alert and retraining when a predetermined threshold has been breached. [¶¶35-36]


Regarding [d]-[e], Krawczyk- Erlandson do not explicitly disclose, as disclosed by Cook an index value (i.e., wherein the value is an index, an index corresponding to a population stability metric that may be constructed using a Kullback-Leibler measure such as J-divergence5, consistent with Applicant specification, at least ¶69); [19:1-26]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Krawczyk- Erlandson, to include mechanism(s), [d]-[e], as taught by Cook. One of ordinary skill would have been so motivated to include said mechanism(s) to employ a stable Kullback-Liebler distance metric for necessary index alignments associated with detecting changes over time. [1:23-29, 19:1-26, 24:25-28]










Regarding claim(s) 26, 27, 28, Krawczyk-Erlandson-Cook, as a combination discloses: The system of claim 1, The Method of claim 12, The system of claim 23. Erlandson discloses [a]: wherein the population stability index is configured to assess the stability of the one of more output data sets based on a pre-determined threshold value (i.e., displaying, in a user interface, a real-time graph depicting the deviation of training data, used in training a machine learning model, from operational data, “OID” by employing a predetermined threshold value associated with to aid in a determination regarding when to update or retrain a machine learning model). [¶¶35-36: analyzing by “determining the deviation between two distributions, including by way of non-limiting example[s], a Kullback-Leibler divergence mechanism”, comparing the joint distribution of data used to train a machine learning model, training data, and operational data, “OID”, displaying a “real-time graph” in response to a “predetermined criterion” such as a “threshold”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Krawczyk, to include mechanism(s), [a], as taught by Erlandson. One of ordinary skill would have been so motivated to include said mechanism(s) to monitor production data, comparing production data with a machine learning model, and triggering an alert and retraining when a predetermined threshold has been breached. [¶¶35-36]


Response to Arguments
Applicant’s contentions, filed March 17, 2022, with respect to the rejection of claims 1-10, 12-21, 23, and 25-28 under 35 U.S.C. § 103 have been fully considered.  
Regarding 103, Applicant’s contentions of rendered rejections of the aforementioned claims are moot pursuant to change in basis of rejections over Krawczyk in view of Erlandson and further in view Cook.














Conclusion
The following prior art is made of record and NOT relied upon, though it is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art: 

    PNG
    media_image1.png
    1353
    1357
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    958
    1431
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        









    
        
            
        
            
        
            
        
            
    

    
        1 Jeffrey Divergence being a well-known Kullback–Leibler mechanism – see Supervised distance metric learning through maximization of the Jeffrey divergence, Nguyen, 2017. pp 215-225
        
        2 J-Divergence is a symmetric version of a Kullback-Leibler distance measure: see evidentiary reference Kullback-Leibler distance-based enhanced detection of incipient anomalies, Harrou, ScienceDirect, Elsevier, 2016, pp 73-87, see at least equations (5), (6), (8) and (9)
        3 J-Divergence is a symmetric version of a Kullback-Leibler distance measure: see evidentiary reference Kullback-Leibler distance-based enhanced detection of incipient anomalies, Harrou, ScienceDirect, Elsevier, 2016, pp 73-87, see at least equations (5), (6), (8) and (9)
        4 J-Divergence is a symmetric version of a Kullback-Leibler distance measure: see evidentiary reference Kullback-Leibler distance-based enhanced detection of incipient anomalies, Harrou, ScienceDirect, Elsevier, 2016, pp 73-87, see at least equations (5), (6), (8) and (9)
        5 J-Divergence is a symmetric version of a Kullback-Leibler distance measure: see evidentiary reference Kullback-Leibler distance-based enhanced detection of incipient anomalies, Harrou, ScienceDirect, Elsevier, 2016, pp 73-87, see at least equations (5), (6), (8) and (9)